Powell, J.
The plaintiff sued the City of Tifton for $300, alleging, that in 1906 he was arrested in said city, was arraigned and tried before the police court on a charge of illegally keeping intoxicating liquors, was convicted, and was sentenced to the chain-gang, with the alternative of paying a fine of $300; that he was forced to pay this fine or be placed at labor on the streets, and he paid the fine, against his wishes and over his protest; that the evidence on the trial disclosed that he did not have the liquor in the •city of Tifton,- but two miles away; but, under a mistake of law (in that he believed that the city had the power and jurisdiction to punish for offenses beyond the corporate limits), he paid the fine. The warrant on which he was arrested and tried charged that the •offense was committed in the city of Tifton. Hnder these circumstances he prays judgment against the city for the sum of $300. .
*294If the allegations be true, the judgment of conviction was erroneous, and subject to be set aside on certiorari; but it was not void. The court had jurisdiction to try for the offense charged, and there being no exception regularly taken to the judgment rendered, the defendant was concluded by it as to his guilt of the offense charged. There are many other reasons why a suit of this character can not be maintained, but, in the light of the one given, others would be superfluous. Judgment affirmed.